In a proceeding, pursuant to article 78 of the Civil Practice Act, to review and annul determinations of the respondent, Commissioner of Motor Vehicles, made after a hearing, (a) which revoked petitioner’s motor vehicle inspection station license; and (b) which suspended for 90 days petitioner’s dealer’s registration and all dealer’s items in petitioner’s name. By order of the Supreme Court, Nassau County, made December 23, 1960, pursuant to section 1296 of the Civil Practice Act, the proceeding has been transferred to this court for disposition. Determination modified on the law and in the exercise of discretion, by reducing to 30 days the suspension of petitioner’s dealer’s registration and all dealer’s items in petitioner’s name. As so modified, determinations confirmed, without costs. The findings of fact are affirmed. The 90-day *940suspension was founded on the duplicative failure of petitioner to observe the necessity for probity in the certification of safety items — a failure which already constituted the gravamen of the offense resulting in the revocation of petitioner’s vehicle inspection station license. In view of this fact, we believe that the suspension for 90 days was disproportionate and excessive and that the respondent abused his discretion in imposing so drastic a penalty (cf. Civ. Prac. Act, § 1296, subd. 5-a; Matter of Prince Motors v. Commissioner of Motor Vehicles of State of N. Y., 15 A D 2d 708). Beldock, P. J., Ughetta, Brennan, Rabin and Hopkins, JJ., concur.